DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0048937 A1 by Wang et al (Wang).

Referring to the claim 1  Wang teaches,  An electronic device (Fig 2 item 22 NFC reader circuit) for identifying a Light Emitting Diode (LED) driver (Fig 2 item 17 LED driver paragraph [0110]) which is a switched mode power supply (See abstract), comprising:

    PNG
    media_image1.png
    378
    385
    media_image1.png
    Greyscale


an interface (See Fig 2 the interface between item 20 and 24 ) adapted to be coupled to a high frequency power commutation component (Fig 2 item 24 an RFID or NFC antenna paragraphs [0110] to [0112]) which is a high frequency switched power inductor (See paragraph [0053] item 64 inductor/transformer) of the switched mode power supply (See the item 10 the lighting system having the switch mode power supply with the inductor 42 connected to 44 secondary) for sensing  switching noise components (any high frequency components are nothing noise components and switching them means switching noise components) of the high frequency power commutation of the switched mode power supply in driving a LED (See paragraphs 

    PNG
    media_image2.png
    538
    362
    media_image2.png
    Greyscale

a processing circuit (See item 36 controller paragraph [0117]), for extracting characteristics of the high frequency switching noise components, wherein said 

However, in another embodiment Wang teaches wherein said characteristics comprises one or more frequencies of the switching noise which follows a switching of the switched mode power supply (See Fig 4 or Fig 5 where item 60 electromagnetic filter is provided paragraph [6121]); a database which stores a mapping between identifications of LED drivers which are switched mode power supply and said characteristics of the high frequency components of the high frequency power commutations of a respective switched mode power supply in driving the LED (See Wang teaches in in another embodiments Fig 2 paragraphs [6110-0111] and [0116] where LED driver 17, MFC antenna 24 of sensor , the power receiver coil 44 and transmitting antenna 26 ail work in coordination with each other with the help of switch mode power supply);
a controller (Fig 2 item 18 paragraph [0089])  for looking up an identification of LED driver with a characteristic of the high frequency switching noise components of the high frequency power commutation in driving the LED corresponding to the extracted characteristics of the high frequency switching noise components of the high frequency power commutations in driving the LED, according to the stored mapping. (See Fig 13 and paragraphs [0148] to [0155] teaches a controller for looking up driver and communicate the data and recording and monitoring from the memory with the help of stored mapping).

    PNG
    media_image3.png
    369
    360
    media_image3.png
    Greyscale

Hence, it would have been obvious to a person with ordinary skill in the art before the filing date of the instant application to incorporate various embodiments of the Wang in to one single component and there by forming a wireless power transmitter for switch mode power supply with modular approach using RFID or NFC protocols (See Wang abstract and paragraph [0087]).
 
Referring to claim 3 modified reference of Wang teaches the device as claimed in claim 1, Wang further teaches wherein the interface (See Fig 4 the interface between item 64 and 66) comprises the sensor module coil adapted to be electromagnetically coupled to a transmission coil (item 44 power transmission coil paragraph [0121] to [0123]) connected across the secondary side inductor of the switched mode power supply (See Fig 4, 5 and paragraph [6124], and [0125]).

Referring to the claim 7 modified reference of Wang teaches the device as claimed in claim 1, Wang further teaches in another embodiment wherein the database stores identifications of each LED driver at different drive settings to corresponding characteristics of the high frequency power commutations (See Wang paragraphs [0151] [0154] and [6155]).

Referring to the claim 10 modified reference of Wang teaches the device as claimed in claim 1, Wang further teaches wherein the interface comprises a wireless transmitter for transmitting the extracted characteristics wirelessly to the controller. (See Fig 4 item 64 transformer primary 42 acts as wireless power transmitter and 44 acts as power receiver coil and acts as a wireless transmitting see paragraphs.

Referring to the Claim 11 modified reference of Wang teaches, A lighting device (Fig 1 stem 10 lighting unit paragraph [6089]) comprising: a luminaire (item 16 light source arrangement); a sensing module (item 12a or 12b sensor module) for sensing a type of luminaire (reader circuit 22 MFC paragraph [0090]}, the sensing module comprising the device as claimed in claim 1 (See details of claim 1 as taught by Wang).

Referring to the Claim 12 Wang Fig 2~5 teaches “A method for identifying a Light Emitting Diode (LED) driver (Fig 2 item 17 driver, paragraph [0110]) which is a switched mode power supply (Fig 2 item 17 paragraph [0111].) wherein an interface (Fig 2 item 22 and 24 is the interface paragraph [0110]) is coupled to the switched mode power supply and the switched mode power supply comprises a high frequency power 
sensing, via. the interface, switching noise components (any high frequency components are nothing noise components and switching them means switching noise components) of the high frequency power commutation of the switched mode power supply in driving a LED by a sensor having a sensor module coil (item 24 external sensor) adapted to be electromagnetically coupled to the inductor (Item 44) which is a high frequency switched power inductor (Sea paragraph [00113]), wherein the interface is adapted to be coupled to a secondary side power inductor of the switch mode power supply which comprises a transformer with a primary side and a secondary side (Fig 4 stem 42 paragraph [0122]) and 
extracting characteristics of the switching noise components, wherein said characteristics comprises one or more frequencies of   switching noise which follows a switching of the switched mode power supply (See paragraphs [0122] to [0125]); 
obtaining an identification of the LED driver based on the extracted characteristics of the high frequency components of the high frequency power commutations in driving the LED using a stored mapping between identifications of LED drivers which are switched mode power supply (See Wang teaches in in another embodiments Fig 2 paragraphs [0110-0111] and [0116] where LED driver 17, NFC antenna 24 of sensor , the power receiver coil 44 and transmitting antenna 26 all work in coordination with each other with the help of switch mode power supply) and said characteristics of the high frequency components of the high frequency power commutations in driving the LED of a respective switched mode power supply (See Fig 13 and paragraphs [0148] to [0154]) 
Hence, it would have been obvious to a person with ordinary skill in the art before the filing date of the instant application to incorporate various embodiments of the Wang in to one single component and there by forming a wireless power transmitter for switch mode power supply with modular approach using RFID or NFC protocols (See Wang abstract and paragraph [0087]).

Claims 4-6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang's reference as applied to claim 1 above, and further in view of US2014/0253032 A1 by Bruwer et al (Bruwer).

Referring to claim 4 modified reference of Wang teaches the device as claimed in claim 1 but Wang is silent on wherein the processing circuit is adapted to measure from the sensor module coil, as said characteristics, a switching frequency, a duty cycle and an amplitude of the high frequency power commutation, wherein said amplitude of the high frequency power commutation comprises: a voltage reflected from the input voltage on the primary side; and/or an output voltage on the secondary side.
However, Bruwer teaches wherein the processing circuit is adapted to measure from the sensor module coil, as said characteristics, a switching frequency, a duty cycle and an amplitude of the high frequency power commutation (see Fig 2 and paragraph [0112] where Bruwer teaches realizing a switching PWIVI duty cycie and other characteristics), wherein said amplitude of the high frequency power 

Hence, it would have been obvious to a person with ordinary skill in the art before the filing date of the instant application to incorporate sensor module coil characteristics
teaching of Bruwer in to the Wang’s lighting device by in order to operate the lighting device power efficiently (See paragraph [0031] of Bruwer).

Referring to claim 5 Wang reference as modified by Bruwer teaches the device as claimed in claim 4, Bruwer further teaches Bruwer further teaches wherein the controller (Fig 2 item 1 controller) is adapted to derive from the identification a second set of pre-stored information comprising at least one of: a transformer ratio and an inductance, of the transformer; an efficiency of the switched mode power supply; and a compensation factor for compensating for the presence of the transmission coil in the switched mode power supply (See paragraph [0112] where Bruwer teaches isolation transformer and communication between the primary and second coils through switch mode power supply via switch mode power supply via switch 4 and how the voltage depends on the transformer turns ratio and communication and in a broadest reasonable paragraphs [0055] teaches capacitive sensing).

Referring to claim 6 Wang reference as modified by Bruwer teaches the device as claimed in claim 5, Bruwer further teaches wherein the controller (Fig 2 item 1 controller with capacitive sensing paragraph [0112]) is adapted to calculate a third set of information comprising at least one of: an input voltage into the switched mode power supply; a LED forward voltage; an output current; and an output power (See paragraph [0112] where Bruwer teaches output voltage from the rectified voltage storage from a capacitor Fig 2 capacitor on secondary side).

Referring to the claim 13 modified reference of Wang teaches the method as claimed in claim 12, Wang teaches wherein the sensing is based on a voltage on a secondary side inductor of the switched mode power supply, and But Wang is siient on the method comprises measuring a switching frequency, duty cycle and amplitude of the high frequency power commutation, wherein the method further comprises deriving a switched mode power supply output current and/or a switched mode power supply output power.
However, Bruwer further teaches the method step wherein the sensing is based on a voltage on a secondary side inductor of the switched mode power supply, and the method comprises measuring a switching frequency, duty cycle and amplitude of the high frequency power commutation (see Rg 2 and paragraph [0112] where Bruwer teaches realizing a switching PWi! duty cycle and other characteristics), wherein the method further comprises deriving a switched mode power supply output current and/or a switched mode power supply output power, (see paragraphs [0079] and [0112] 
Hence, it would have been obvious to a person with ordinary skill in the art before the filing date of the instant application to incorporate sensor module coil characteristics teaching of Bruwer in to the Wang’s lighting device by in order to operate the lighting device power efficiently (See paragraph [0031] of Bruwer),

Referring to the claim 14 modified reference of Wang teaches the method as claimed in claim 12, But Wagner is silent on wherein the sensing is based on a voltage on a secondary side inductor of the switched mode power supply power, and the method comprises measuring one or more resonant frequencies of the switching noise which follows a switching transition of the switched mode power supply.

Bruwer further teaches the method step wherein the sensing is based on a voltage on a secondary side inductor of the switched mode power supply power, and the method comprises measuring one or more resonant frequencies of the switching noise which follows a switching transition of the switched mode power supply (See paragraph [0021] and abstract where Bruwer teaches noise Immunity enhancement of SMBS through capacitive sensing).

Hence, it would have been obvious to an ordinary skill in the art before the effective filing date of the instant application, to incorporate the tuning concepts of noise filters of .

Claim 9 Is rejected under 35 U.S.C. 103 as being unpatentable over Bruwer reference as applied to claim 1 above, and further in view of  US20140139107 A1 by Hariharan.

Referring to the claim 9 modified reference of Wang teaches the device as claimed In claim 1, Wang teaches wherein the sensor comprises the sensor module coil (See Fig 2 and item 12c and 38 ) and but Wang is silent on a matching network which are tunable for finding one or more resonant frequencies of the switching noise.
However, Hariharan teaches, light emitting device (LED) power supply and control circuit and identifiable LED, wherein the sensor comprises the sensor module coil and a matching network (Fig 3 item 112 EMl filter for toning the frequencies for noise reduction paragraph [0038] [0037] and also Hg 4 item 208 Ell Pi filter) which are tunable for finding one or more resonant frequencies of the switching noise (see paragraph [0037]).
Hence, it would have been obvious to an ordinary skill in the art before the effective filing date of the instant application, to incorporate the tuning concepts of noise filters of pi filter/matching circuit in to the Bruwer’s system in order for reduce the frequency noises for effective communications (See paragraph Hariharan paragraph [0037]).


Conclusion
	
Claims 1, 3-7, 9-14 are rejected.
	Claims 2, and 8 are cancelled by applicant.

 	The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure.
 Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with. The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        6/18/2021